Citation Nr: 1213692	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  06-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for cervical spine disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to February 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2004 and September 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

When this case was before the Board in September 2010, it was decided in part and remanded in part for further development.  It has since been returned to the Board for further appellate action.


REMAND

Unfortunately, the case must be remanded once again for further development.

The Board's remand in September 2010 specifically requested the originating agency ensure that the VA examination for the above-noted disabilities included an opinion as to whether they were caused or permanently worsened by his service-connected disabilities.  The Veteran was afforded a VA examination in October 2010, but the examiner failed to address the theory of secondary service connection for the claimed fibromyalgia, cervical spine disability, and lumbar spine disability.  The examiner merely opined that the Veteran's fibromyalgia, cervical spine, and lumbar spine disabilities were less likely than not incurred in or as a result of military service.  Moreover, the rationale for the opinions provided is not adequate. 

Thus, the Board finds the originating agency did not substantially comply with the requirements of the Board's remand, and another remand is required at this point.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance). 


Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should have the claims folders sent to VA physician with sufficient expertise to determine the etiology of the Veteran's fibromyalgia, cervical spine disability, and lumbar spine disability.

Based on a review of the claims folders, the physician should provide an opinion for each disability, claimed as fibromyalgia, cervical spine, and lumbar spine, as to whether it is at least as likely as not (50 percent or better probability) that the disability is etiologically related to the Veteran's active service OR was caused or chronically worsened by his service-connected bilateral knee, left foot, and/or bilateral hip disabilities.  

The examiner is also asked to specifically discuss the Veteran's contentions that tick bites during service caused his fibromyalgia, cervical spine disability, and lumbar spine disability.  For purposes of this discussion, the examiner is asked to presume that the Veteran was indeed bit by a tick during service.  

The physician should set forth the complete rationale for all opinions expressed and conclusions reached.

If physician determines that another examination is required before the requested opinions may be rendered, then the Veteran should be afforded such an examination.

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

